Locher, J.,
dissenting in part. I agree with the majority that the trial court, based upon Union Oil Co. v. Worthington (1980), 62 Ohio St. 2d 263, erred by ordering rezoning of the property. Otherwise, I dissent.
The majority articulates a three-pronged test, which the party challenging a zoning ordinance in a declaratory judgment action must meet, that is, the zoning classification must be beyond fair debate: (1) unconstitutional, (2) unreasonable, and (3) not substantially related to public health, safety, morals or general welfare.
In this cause, the majority appears to consider the number of driveways and their influence on traffic control to be a critical concern under the third category. Yet, this court has observed that “traffic regulation must remain a byproduct of zoning activities* * *.” State, ex rel. Killeen Realty Co., v. East Cleveland (1959), 169 Ohio St. 375, 386. I am not convinced, therefore, that appellees have clearly shown that the zoning ordinance is not substantially related to public health, safety, morals or general welfare. Brown v. Cleveland (1981), 66 Ohio St. 2d 93.
Appellees’ case for unconstitutionality is even weaker. Indeed, the majority merely recites a series of facts and concludes that the ordinance is unconstitutional without stating the basis for unconstitutionality. A due-process “taking” of property without just compensation is the most likely rationale. Yet, the facts belie this conclusion. The city zoned this area R-60 (single and two-family residential) as part of a comprehensive zoning plan in 1954. Neither Mayfield-Dorsh, Inc., nor Hon, Inc., the optionee, has demonstrated that its interest in this property arose prior to the effective date of this zoning plan. There can be no judicial finding of an unconstitutional “taking” under these circumstances.
Rather, the crux of this case is that appellees assert, and the majority agrees, a change in zoning is necessary in order to gain a higher economic return from this property. The majority refers to economic considerations no less than twice before coming to its conclusion that the ordinance is unreasonable. This court’s business judgment now supersedes the community’s decision regarding the quality of life which the local planning commission articulated under its constitutionally *162guaranteed “home rule” powers. See Section 3 of Article XVIII of the Ohio Constitution. This is a bitter irony in light of the contemporary trend toward returning governmental decision-making authority to the local level whenever possible. Unfortunately, the long-standing respect which the judiciary has had for the ability of local boards and commissions to employ zoning fairly appears to be on the wane. Village of Euclid v. Ambler Realty Co. (1926), 272 U. S. 365.
This property is almost exclusively contiguous to single and two-family residential areas. The only reasonable conclusion is that it likewise remain zoned for single and two-family residential housing.
Accordingly, I would reverse the judgment of the Court of Appeals in toto, because appellees have not clearly demonstrated that the city’s zoning ordinance is unconstitutional, unreasonable and not substantially related to the public health, safety, morals or general welfare.
Holmes, J., concurs in the foregoing concurring and dissenting opinion.